 III theMatter of TEXAS-NEW MEXICO PIPE LINE COMPANY,EMPLOYERandOIL WORKERS INTERNATIONAL UNION, C. 1. 0., PETITIONERCase No. 16-R-1873.-Decided January 30, 1947Messrs. D. D. Howard, Stuart C. Ker°shner,andJ.F. Chandler,ofHouston, Tex., andMr. Ralph Troseth,ofMidland, Tex., forthe Employer.Messrs. 0. R. LandonandC. A. Partin,of Dallas, Tex., for thePetitioner.Mr. David C. Buchalter,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONUpon a petition duly filed, hearing in this case was held at Midland,Texas, on October 22, 1946, before V. Lee McMahon, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TIIEBUSINESS OF TILE EMPLOYERTexas-New Mexico Pipe Line Company, a Delaware corporation, isengaged in the business of operating pipe lines as a common carrierof petroleum and petroleum products. Its lines operate between theStates of Texas and New Mexico.During the calendar year 1945,the Employer's revenue derived from transporting petroleum andpetroleum products exceeded $5,000,000, of which 58 percent repre-sented payment for the movement of petroleum and petroleumproducts between the two States.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.72 N. L.R.B,No 67356 TEXAS-NEW MEXICO PIPE LINE COMPANY357III. THE QUESTION CONCERNING REPRESENTATIONThe Employer, refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all operating and maintenance em-ployees of the Employer, including master mechanics, telegraphers,the telephone operator, and employees in the job classifications listedin Appendix A, attached hereto, but excluding the employees in thejob classifications listed inAppendix B, attached hereto.,TheEmployer agrees generally with the proposed unit except that it wouldalso exclude from the unit master mechanics as supervisory employ-ees, and telegraphers and the telephone operator as clerical employees.Master mechanics:There are 4 employees in this classification.They oversee gangs of from 2 to 10 workmen and work along withthese employees, handling the more technical phases of the work whennecessary.They are responsible for making day-to-day assignments,issuing instructions, and making on the spot decisions as to how thework should be performed.They also have the authority effectivelyto recommend the hire, discharge, promotion or reassignment ofemployees, and attend regular meetings of foremen held by theEmployer, from which the employees under them are excluded.Under these circumstances and on the entire record in the case, weconclude that these master mechanics are supervisory employees andwe shall exclude them from the unit hereinafter found appropriate?Telegraphers:The four employees in this classification use handsets and employ Morse code in the handling of messages and ordersfrom the Employer's main office in Houston, Texas, for transmissionthroughout the pipe-line system, and in the Flaying to that office ofinformation received hourly by telephone from station locations onthe pipe lines, relative to receipts and pumpings of crude petroleum.All messages received are transcribed on the typewriter by the teleg-raphers and the readings and gaugings are entered by them on stocksheets.The messages, readings, and gaugings thus relayed serve toassure a proper flow of oil and the maintenance of adequate pressurealong the lines.The Employer, in support of its argument that these telegraphersare clerical employees and should therefore be excluded from the unit,'The requested unit appears above as amendedat the hearing.'Matter of Texas PipeLine Company,53 N. L. R. B 431; 55 N L R B 239, 436;67 N. L.R. B. 196; and 68 N. L. R B. 105 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoints to the fact that they make entries on a stock sheet and use atypewriter in preparing messages.We have held in cases involvingtelegraph operators with substantially the same duties in similaroperations that the keeping of stock records and the tallying of hourlyreadings and gaugings of the various stations on their lines as wellas the performance of other typically clerical duties do not placetelegraphers within the category of clerical employees, inasmuch astheir primary function is that of operating telegraphic equipment.3Applying t4ie criteria of those decisions, we find these telegraphers tobe operational employees and shall include them in the unit hereinafterfound appropriate.Telephone operator:This employee operates the usual type ofswitchboard and types messages received.Of these messages, about30 a day originate in the field and show the amount of stock of petro-leum on hand at a particular time and place, and the movement of oilalong the lines.The telephone operator thus acts as a conduit ofinformation essential to the operation of pipe lines. In view of theforegoing and inasmuch as we have heretofore included employeeswith similar duties under similar circumstances in a unit of operatingand maintenance employees,' we shall include the telephone operatorin the unit hereinafter found appropriate.Accordingly, we find that all operating and n>vaintenance employeesof the Employer including telegraphers, the telephone operator, andemployees in the job classifications listed in Appendix A, attachedhereto, but excluding master mechanics, employees in the job classifi-cations listed in Appendix B, attached hereto, and all or any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.3Matter of Magnolia Pipe Line Company,61 N L R B. 723 ;Matter of Gulf Refining,Company(Houston Line Division),62 N L.R B 1385 The telegraphers involved inthe last cited case were the same ones considered by the Board inMatter of Gulf RefiningCompany (Houston Pipe Line Dtiuasion),59 N L R. B 1483. cited by the Employer asauthority for the exclusion of telegraphers from the requested unit.While the Board did,as urged by the Employer,exclude telegraphers from an operating and maintenance unitin the earlier case, it should be noted that in the later case the Board reexamined thestatus of these telegraphers and upon the basis of a more complete record held that theycould be bargained for as part of the production and maintenance unit.4SeeMatter of Magnolia Pape Line Company,footnote 3,supra. TEXAS NEW MEXICO PIPE LINE COMPANY359At the hearing both parties requested that balloting be conducted bymail for the reason that the employees in the unit are widely scatteredthroughout the States of Texas and New Mexico. Inasmuch as theRegional Director is authorized to conduct elections in such manneras he deems advisable and expedient under the circumstances pre-septed, we shall leave the determination of the method to be employedin the conduct of the instant election to the Regional Director'sdiscretion.%DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Texas-New Mexico Pipe LineCompany, Houston, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Sixteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of thisoDirection,including employees who did nQt work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated before the date of the election, todetermine whether or not they desire to be represented by Oil Work-ers International Union, C. I. 0., for the purposes of collectivebargaining.CHAIRMAN HERZOG tookno part in the consideration of the aboveDecision and Directionof Election.APPENDIX ATruck DriverDelivery GaugerStock GaugerLocal EngineerTour EngineerLinewalker, Main LineOilerDistrict GaugerAssistant District GaugerAssistant Master MechanicMechanic, First ClassMechanic, Second ClassWelderPipe LinerPipe Liner OilerCarpenterLaborer 360DraftsmenChief Tour EngineerChief Station EngineerChief Main Line EngineerMechanical EngineerCivil EngineerWelding ForemanTank ForemanGang ForemanAssistant GangForemanAssistant DistrictForemanClerk Assistant to DistrictIvanDelivery GaugerDECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BSuperintendentAssistant SuperintendentAdministrative SupervisorSupervisor of IndustrialRelationsDistrict ClerkField ClerkClerkClerk, JuniorStenographerStenographer-Phone OperatorScoutFore- JanitorTroublemen